UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-408


CYNTHIA C. HOLMES, a/k/a C. Holmes, a/k/a Cynthia Holmes, a/k/a Cynthia Collie
Holmes,

                    Petitioner,

             v.

HAYNSWORTH SINKLER BOYD, P. A.,

                    Respondent.



Appeal from the United States District Court for the District of South Carolina, at
Charleston. Bruce H. Hendricks, District Judge. (2:20-cv-000234-BHH-MHC)


Submitted: December 17, 2020                                Decided: December 21, 2020


Before THACKER, HARRIS, and QUATTLEBAUM, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Cynthia C. Holmes, Petitioner Pro Se. Mary McFarland Caskey, Mary Cothonneau
Eldridge, HAYNSWORTH SINKLER BOYD, PA, Columbia, South Carolina, for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Cynthia Holmes petitions for permission to appeal under 28 U.S.C. § 1292(b) the

district court’s order denying her motion to disqualify the magistrate judge from this

bankruptcy appeal and her motion seeking review and reconsideration should the

magistrate judge deny Holmes’ motion to remand. This court may exercise jurisdiction

only over final orders, 28 U.S.C. § 1291, and certain interlocutory and collateral orders, 28

U.S.C. § 1292. Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S.

541, 545-46 (1949). In order to be reviewed, the interlocutory order must be certified by

the district court in accordance with 28 U.S.C. § 1292(b). Because the district court did

not certify the order, we deny Holmes’ petition for permission to appeal. ∗ We grant

Holmes’ motion to exceed length limitations for the petition. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                       PETITION DENIED




       ∗
         We also note that Holmes failed to file her petition within ten days after the entry
of the district court’s order as required by 28 U.S.C. § 1292(b).

                                             2